DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. 
Response to Arguments
The rejection of claims 7-16 under 35 U.S.C. § 112 (b), in view of 35 U.S.C. § 112 (f), is withdrawn.
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 2015/0151198; Hereinafter “Dugan”) in view of Aaron et al. (US 2008/0182723; Hereinafter “Aaron”) in view of Chamarajnager et al. (US 2020/0034454; Hereinafter “Chamarajnager”).
Regarding claim 1, Dugan teaches a user device, comprising: 
a transceiver configured to receive physical activity data from a first wireless wearable device (Dugan: Para. [0039], In step 502, a plurality of biometric information of a user is sensed. In step 504, the biometric information is transmitted from wearable bands worn by the user to a mobile device/HCD. In step 506, the transmitted information is received in the mobile device.), wherein the physical activity data is authenticated based on biometric data collected from a user (Dugan: Para. [0039], In steps 508 to 512, an activity associated with the information is identified or determined. Para. [0039], In step 514, a signal indicative of an authentication that the activity has been performed by the user is provided to a game application running on the mobile device. Para. [0018]); 
an activity tracking processor configured to accumulate the received physical activity data (Dugan: Para. [0039], In step 508, the information is aggregated together. In step 510, the aggregated information is compared to a database of activities. In step 512, a best match between the aggregated information and stored patterns of information each associated with an activity in the database of activities is found. Para. [0018], In other words, based on verifiable data collected/acquired and aggregated from one or more sensors, the present invention provides an authenticated or verified indication that a user is taking an action or experiencing a particular sensation or physical, physiological, or mental "occurrence." Para. [0018]).
Dugan does not explicitly teach a block generator configured to: determine that the accumulated physical activity data reaches a predetermined threshold.
In an analogous art, Aaron teaches a system and method wherein an activity tracking processor configured to accumulate the received physical activity data (Aaron: Fig. 5, Fig. 9, Para. [0040], The performance matrix 110 tracks the cumulative time and/or distance at each level of difficulty. Although the performance matrix 110 is illustrated as being remotely stored in the database 64 of user data, the performance matrix 110 may alternatively be stored in the user's device 20 or in the service provider's server 22. The performance matrix 110 is illustrated as a table 112 that tracks a time 114 and a distance 116 accumulated at each level 100 of difficulty. That is, as the user walks, jogs, or even swims, the performance matrix 110 accumulates the time 114 spent traversing distances 116 having the corresponding level 100 of difficulty. The user may thus access the performance matrix 110 and know how much time was spent, and how much distance was traversed, at low levels of difficulty verses higher/harder levels of difficulty. Para. [0041], FIG. 6, for example, illustrates the health regimen 120 as a table 122 that specifies time goals 124 and/or distance goals 126 for the levels 100 of difficulty. The health regimen 120, for example, may specify a yearly goal of walking 300 miles at a low level of difficulty, a monthly goal of jogging 160 minutes at a moderate level of difficulty, and a daily goal of walking one (1) mile at a high level of difficulty. Whatever the health regimen 120, the client-side location application 28 and/or the complementary server-side location application 34 may retrieve the data in the performance matrix 110, retrieve the data in the health regimen 120, and then make a comparison.); and 
a block generator configured to: determine that the accumulated physical activity data reaches a predetermined threshold (Aaron: Fig. 5, Fig. 9,  Para. [0041], That is, the health regimen's time goals 124 and/or distance goals 126 are compared to the performance matrix's accumulated time and distance at each level of difficulty (shown, respectively, as reference numerals 110, 114, 116, and 100 in FIG. 5). The client-side location application 28 and/or the server-side location application 34 may then send or produce a notification 130 that informs users of their progress towards the performance goals. FIG. 6, for example, illustrates the client-side location application 28 visually presenting the notification 130 on a display device 132 communicating with the user's device 20. The notification 130 alerts of the user's progress toward matching the time goals 124 and/or distance goals 126 for the levels 100 of difficulty. [under the BRI, threshold may include accumulated distance goal for a specific difficulty level such as running, walking, or jogging.  When the accumulated jogging distance reaches the distance goal, the predetermined threshold is reached]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aaron with the system and method of Dugan to include a block generator configured to: determine that the accumulated physical activity data reaches a predetermined threshold because this functionality provides for monitoring accumulated distance metrics related to walking, (Aaron: Para. [0003]). 
Aaron does not explicitly teach generate a block based on the determination that the accumulated physical activity data reaches the predetermined threshold.
In an analogous art, Chamarajnager teaches a system and method wherein generate a block based on the determination that the accumulated physical activity data reaches the predetermined threshold (Chamarajnager: Para. [0030], An IoT event can be defined by predefined time-correlated sensor values and other sensor data 169 associated with a particular one of the IoT devices 113 for the asset 115. A location can be defined by a virtual geographic boundary, perimeter, or geofence using GPS, RFID, or other geolocation sensors. A location can also be defined by a specified threshold distance from a particular geolocation specified, for example, using latitude and longitude or another manner. The management service 120 can compare the predefined location to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. The predefined location can include a corresponding time, and the sensor data 169 can also include a corresponding time. Sensor values can include a predefined maximum threshold sensor value and a minimum threshold sensor value for a particular IoT device 113, or a threshold distance from a predefined sensor value. The management service 120 can compare the predefined sensor values to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. Para. [0013], Sensor data can be received from an IoT device associated with the asset type. The gateway can determine that the IoT device triggered an IoT event based on the sensor data and the IoT event definition. The sensor data can indicate that the IoT device triggered the IoT event based on the threshold value. The gateway can transmit, to a management service, a request to record an IoT event to a blockchain. The request can include the sensor data indicating that the IoT device triggered the IoT event. The management service can record a block to the blockchain. The block can include the sensor data. The blockchain can be hosted by a blockchain service in a plurality of nodes external to a plurality of management services includes the management service. In other cases, the blockchain can be hosted in a plurality of nodes corresponding to a plurality of management services, which can include the management service. Para. [0011], An IoT event can be triggered based on a geolocation sensor for an asset being outside of a predefined perimeter, or being beyond a threshold distance from a predefined location.  Para. [0031], Para. [0068]-[0069], [0079]-[0080], [0082]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarajnager with the system and method of Dugan and Aaron to include wherein generate a block based on the determination that the accumulated physical activity data reaches the predetermined threshold because this functionality provides for maintaining a ledger of measured sensor data in a blockchain format to ensure credibility of records (Chamarajnager: Para. [0008]). 
Regarding claim 2, Dugan, in combination with Aaron and Chamarajnager, teaches the user device of claim 1, wherein the transceiver is further configured to broadcast the generated block to multiple nodes in a blockchain network (Chamarajnager: Para. [0085], In step 321, the management service 120 or multiple management services 120 can retrieve blockchain data 148 from the blockchain service 140. The blockchain service 140 can require a management service 120 to authenticate with the blockchain service 140 establish permission to access or retrieve the blockchain data 148. The blockchain service 140 can authorize number of management services 120 to access the blockchain data 148 based on the table or other data that relates a set of management services 120 to a set of blockchains in the blockchain data 148.).
Regarding claim 3, Dugan, in combination with Aaron and Chamarajnager, teaches the user device of claim 1, wherein the predetermined threshold is a distance threshold (Dugan: Para. [0024], Para. [0018], Aaron: Fig. 5, Fig. 9, Para. [0041], That is, the health regimen's time goals 124 and/or distance goals 126 are compared to the performance matrix's accumulated time and distance at each level of difficulty (shown, respectively, as reference numerals 110, 114, 116, and 100 in FIG. 5). The client-side location application 28 and/or the server-side location application 34 may then send or produce a notification 130 that informs users of their progress towards the performance goals. FIG. 6, for example, illustrates the client-side location application 28 visually presenting the notification 130 on a display device 132 communicating with the user's device 20. The notification 130 alerts of the user's progress toward matching the time goals 124 and/or distance goals 126 for the levels 100 of difficulty. [under the BRI, threshold may include accumulated distance goal for a specific difficulty level such as running, walking, or jogging.  When the accumulated jogging distance reaches the distance goal, the predetermined threshold is reached] Chamarajnager: Para. [0011], [0013], [0030]).
Regarding claim 4, Dugan, in combination with Aaron and Chamarajnager, teaches the user device of claim 1, wherein the predetermined threshold is a time threshold (Dugan: Para. [0018], Aaron: Fig. 5, Fig. 9, Para. [0040], FIG. 5 is a schematic illustrating a performance matrix 110, according to exemplary embodiments. The performance matrix 110 tracks the cumulative time and/or distance at each level of difficulty. The user may thus access the performance matrix 110 and know how much time was spent, and how much distance was traversed, at low levels of difficulty verses higher/harder levels of difficulty. Para. [0041], That is, the health regimen's time goals 124 and/or distance goals 126 are compared to the performance matrix's accumulated time and distance at each level of difficulty (shown, respectively, as reference numerals 110, 114, 116, and 100 in FIG. 5). The client-side location application 28 and/or the server-side location application 34 may then send or produce a notification 130 that informs users of their progress towards the performance goals. FIG. 6, for example, illustrates the client-side location application 28 visually presenting the notification 130 on a display device 132 communicating with the user's device 20. The notification 130 alerts of the user's progress toward matching the time goals 124 and/or distance goals 126 for the levels 100 of difficulty. [under the BRI, threshold may include accumulated time goal for a specific difficulty level such as running, walking, or jogging.  When the accumulated jogging time reaches the time goal, the predetermined threshold is reached]).
Regarding claim 5, Dugan, in combination with Aaron and Chamarajnager, teaches the user device of claim 1, wherein the physical activity data is authenticated based on a distance between the first wireless wearable device and a second wireless (Dugan: Para. [0024], proximity sensors (e.g., sensors that determine distance from other bands based on, e.g., received signal relative strength), etc. The relative positioning information may be used to deduce the activity or position of the wearer or wearers of the bands. For example, if four bands worn on the four appendages of a single user collectively determine and report (e.g., via a wireless signal to a mobile device) that they are all within approximately 10 cm of each other, the mobile device receiving the signal may determine that the user is touching his toes. If within, for example, approximately 10 seconds, the signal is preceded by a prior signal from the bands worn on the user's ankles that the ankle bands are less than approximately 10 cm apart from each other but both the wrist bands are greater than approximately 40 cm from the ankle bands, the mobile device may deduce that the user has just bent over to touch his toes. Para. [0018], user acceleration/deceleration (e.g., from an accelerometer) being above a certain threshold, user motion frequency (e.g., from accelerometer(s) and/or proximity sensor(s)) being above a certain threshold,).
Regarding claim 6, Dugan, in combination with Aaron and Chamarajnager, teaches the user device of claim 5, wherein the physical activity data is authenticated based on a determination that the biometric data collected from the first wireless wearable device is different from biometric data from the second wireless wearable device (Dugan: Para. [0024], In some embodiments, for example using multiple bands, the bands may operate as a mobile ad hoc and/or mesh network to allow the bands to communicate with each other and collectively provide relative positioning information using information derived from, for example, built-in accelerometers, GPS sensors, identification signals, proximity sensors (e.g., sensors that determine distance from other bands based on, e.g., received signal relative strength), etc. The relative positioning information may be used to deduce the activity or position of the wearer or wearers of the bands. For example, if four bands worn on the four appendages of a single user collectively determine and report (e.g., via a wireless signal to a mobile device) that they are all within approximately 10 cm of each other, the mobile device receiving the signal may determine that the user is touching his toes. If within, for example, approximately 10 seconds, the signal is preceded by a prior signal from the bands worn on the user's ankles that the ankle bands are less than approximately 10 cm apart from each other but both the wrist bands are greater than approximately 40 cm from the ankle bands, the mobile device may deduce that the user has just bent over to touch his toes. Para. [0024]-[0026], Para. [0018], user acceleration/deceleration (e.g., from an accelerometer) being above a certain threshold, user motion frequency (e.g., from accelerometer(s) and/or proximity sensor(s)) being above a certain threshold,).

Claim(s) 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 2015/0151198; Hereinafter “Dugan”) in view of Aaron et al. (US 2008/0182723; Hereinafter “Aaron”) in view of Chamarajnager et al. (US 2020/0034454; Hereinafter “Chamarajnager”) and further in view of Postrel (US 2019/0156363).
Regarding claim 7, Dugan teaches a physical activity assessment system, comprising: 
a first wireless wearable device configured to transmit physical activity data authenticated based on biometric data collected from a user (Dugan: Para. [0039], In step 502, a plurality of biometric information of a user is sensed. In step 504, the biometric information is transmitted from wearable bands worn by the user to a mobile device/HCD. In step 506, the transmitted information is received in the mobile device.), wherein the physical activity data is authenticated based on biometric data collected from a user (Dugan: Para. [0039], In steps 508 to 512, an activity associated with the information is identified or determined. Para. [0039], In step 514, a signal indicative of an authentication that the activity has been performed by the user is provided to a game application running on the mobile device. Para. [0018]); 
a user device configured to: receive the authenticated physical activity data (Dugan: Para. [0018], For example, a video game that wants to require that the user is maximally exerting himself may rely upon an authenticated message from the apparatus of the present invention that confirms the user's maximal exertion. Thus the video game does not have to evaluate or even be aware of the whole array of parameters and corresponding raw data collected from various sensors (e.g., in the wearable bands) such as the user's heart rate (e.g., from an HRM) being above a certain percentage threshold, user perspiration level (e.g., from a moisture sensor) being above a certain threshold, user body temperature level (e.g., from a thermometer) being above a certain threshold, user impact shock level (e.g., from an accelerometer) being above a certain threshold, user acceleration/deceleration (e.g., from an accelerometer) being above a certain threshold, user motion frequency (e.g., from accelerometer(s) and/or proximity sensor(s)) being above a certain threshold, user speed of movement (e.g., from a GPS and clock) being above a certain threshold, user breathing frequency being above a certain threshold (e.g., from a microphone, HRM, etc.), user breathing depth level (e.g., from a microphone, HRM, etc.) being above a certain threshold, user muscle flexing frequency (e.g., from accelerometer(s) and/or proximity sensor(s)) being above a certain threshold, user blood pressure (e.g., from a blood pressure monitor) being above a certain threshold, user pulse oxygen level (e.g., from a pulse oxygen monitor) being above a certain threshold, user blood sugar or insulin or cholesterol levels being above or below certain thresholds (e.g., from an automated blood tester), user muscle expansion (e.g., from a measurement of the muscle size), etc.), 
accumulate the authenticated physical activity data (Dugan: Para. [0039], In step 508, the information is aggregated together. In step 510, the aggregated information is compared to a database of activities. In step 512, a best match between the aggregated information and stored patterns of information each associated with an activity in the database of activities is found. Para. [0018], In other words, based on verifiable data collected/acquired and aggregated from one or more sensors, the present invention provides an authenticated or verified indication that a user is taking an action or experiencing a particular sensation or physical, physiological, or mental "occurrence." Para. [0018]).
Dugan does not explicitly teach based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold; 
In an analogous art, Aaron teaches a system and method accumulate the authenticated physical activity data (Aaron: Fig. 5, Fig. 9, Para. [0040], The performance matrix 110 tracks the cumulative time and/or distance at each level of difficulty. Although the performance matrix 110 is illustrated as being remotely stored in the database 64 of user data, the performance matrix 110 may alternatively be stored in the user's device 20 or in the service provider's server 22. The performance matrix 110 is illustrated as a table 112 that tracks a time 114 and a distance 116 accumulated at each level 100 of difficulty. That is, as the user walks, jogs, or even swims, the performance matrix 110 accumulates the time 114 spent traversing distances 116 having the corresponding level 100 of difficulty. The user may thus access the performance matrix 110 and know how much time was spent, and how much distance was traversed, at low levels of difficulty verses higher/harder levels of difficulty).
based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold (Aaron: Para. [0041], FIG. 6, for example, illustrates the health regimen 120 as a table 122 that specifies time goals 124 and/or distance goals 126 for the levels 100 of difficulty. The health regimen 120, for example, may specify a yearly goal of walking 300 miles at a low level of difficulty, a monthly goal of jogging 160 minutes at a moderate level of difficulty, and a daily goal of walking one (1) mile at a high level of difficulty. Whatever the health regimen 120, the client-side location application 28 and/or the complementary server-side location application 34 may retrieve the data in the performance matrix 110, retrieve the data in the health regimen 120, and then make a comparison. That is, the health regimen's time goals 124 and/or distance goals 126 are compared to the performance matrix's accumulated time and distance at each level of difficulty (shown, respectively, as reference numerals 110, 114, 116, and 100 in FIG. 5). The client-side location application 28 and/or the server-side location application 34 may then send or produce a notification 130 that informs users of their progress towards the performance goals. FIG. 6, for example, illustrates the client-side location application 28 visually presenting the notification 130 on a display device 132 communicating with the user's device 20. The notification 130 alerts of the user's progress toward matching the time goals 124 and/or distance goals 126 for the levels 100 of difficulty. [under the BRI, threshold may include accumulated distance goal for a specific difficulty level such as running, walking, or jogging.  When the accumulated jogging distance reaches the distance goal, the predetermined threshold is reached])
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aaron with the (Aaron: Para. [0003]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the threshold comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan (Dugan: Para. [0018], [0039]) to include the threshold of an accumulated distance of Aaron (Para. [0040]-[0041]) because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the accumulation of sensed physical activity data and then comparison to a distance goal threshold is comparable to comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan because both provide a determination by comparing the accumulated authenticated data to a threshold where the threshold of Aaron is an accumulated distance goal or time goal for a user that is walking, jogging, or even swimming. As a result, it is within the capabilities of one of ordinary skill in the art to modify the threshold comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan to include the threshold of an accumulated distance of Aaron with the predictable result of determining that a user has completed a specified threshold distance of walking, running, or jogging based on the accumulation of a user’s authenticated sensor data.
Aaron does not explicitly teach generate a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold; and a first blockchain network node configured to: receive the block from the user device, add the received block to a reward pool database.
In an analogous art, Chamarajnager teaches a system and method wherein generate a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold (Chamarajnager: Para. [0030], An IoT event can be defined by predefined time-correlated sensor values and other sensor data 169 associated with a particular one of the IoT devices 113 for the asset 115. A location can be defined by a virtual geographic boundary, perimeter, or geofence using GPS, RFID, or other geolocation sensors. A location can also be defined by a specified threshold distance from a particular geolocation specified, for example, using latitude and longitude or another manner. The management service 120 can compare the predefined location to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. The predefined location can include a corresponding time, and the sensor data 169 can also include a corresponding time. Sensor values can include a predefined maximum threshold sensor value and a minimum threshold sensor value for a particular IoT device 113, or a threshold distance from a predefined sensor value. The management service 120 can compare the predefined sensor values to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. Para. [0013], Sensor data can be received from an IoT device associated with the asset type. The gateway can determine that the IoT device triggered an IoT event based on the sensor data and the IoT event definition. The sensor data can indicate that the IoT device triggered the IoT event based on the threshold value. The gateway can transmit, to a management service, a request to record an IoT event to a blockchain. The request can include the sensor data indicating that the IoT device triggered the IoT event. The management service can record a block to the blockchain. The block can include the sensor data. The blockchain can be hosted by a blockchain service in a plurality of nodes external to a plurality of management services includes the management service. In other cases, the blockchain can be hosted in a plurality of nodes corresponding to a plurality of management services, which can include the management service. Para. [0011], Para. [0031], Para. [0068]-[0069], [0079]-[0080], [0082]); and 
a first blockchain network node configured to: receive the block from the user device (Chamarajnager: Fig. 1-4, Para. [0071], In step 221, the management service 120 can record an IoT event block to the blockchain data 148. The management service 120 can generate an IoT event block based on the event data 170. The IoT event block can be an encrypted block that describes the IoT event and includes the IoT event data 170. The management service 120 can update a blockchain in the blockchain data 148 to include the IoT event block. Para. [0084]), 
(Chamarajnager: Fig. 1-4, Para. [0085], The properties of the blockchain data 148 can provide, for all management services 120 or enterprises that can access the blockchain, confidence in the reliability of the ledger or database of IoT events. Para. [0084], [0071]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarajnager with the system and method of Dugan and Aaron to include wherein generate a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold; and a first blockchain network node configured to: receive the block from the user device, add the received block to a reward pool database because this functionality provides for maintaining a ledger of measured sensor data in a blockchain format to ensure credibility of records (Chamarajnager: Para. [0008]). 
Chamarajnager, does not explicitly teach calculate a reward token based on the reward pool database. 
In an analogous art, Postrel teaches a system and method wherein calculate a reward token based on the reward pool database (Postrel: Para. [0031], Generating a new reward transaction block as a function of a previous reward transaction block and the reward transaction being executed between the first party and the second party includes logging a timestamp of the reward transaction; calculating a hash of reward transaction data, and entering the timestamp, the calculated hash, and the reward transaction data as the new reward transaction block into the blockchain ledger. Para. [0052], If, however, the result of the permission process is that permission is granted, then a new transaction block is added at step 312 to the blockchain reward ledger 100 as shown in the sub-process of FIG. 5. At step 502, the timestamp of the transaction (date, time) is logged, and at step 504, a hash of all data in the transaction block is calculated. That data along with the transaction data is entered into the blockchain ledger on a permanent basis.) 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Postrel with the system and method of Dugan, Aaron, and Chamarajnager to include wherein calculate a (Postrel: Para. [0010]). 
Regarding claim 8, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the first blockchain network node is further configured to update the reward pool database after adding the received block (Postrel: Para. [0025], a scoring methodology is employed that operates on data stored within the blockchain ledger, and which is updated and revised as data in that ledger changes. Sources of data within the blockchain would include the value of transactions, the type of transactions, rewards that are awarded and/or redeemed for a transaction, and the like.).
Regarding claim 9, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 8, wherein the first blockchain network node is further configured to broadcast the updated reward pool database to one or more second blockchain network nodes (Postrel: Para. [0053], After the blockchain reward ledger 100 has been modified, then it is synchronized across multiple parties at step 316. Synchronization is a process in which a duplicate of the transaction block generated and entered as a result of the transaction is transmitted to all interested parties, i.e. those whose permission was sought in the prior steps. This block is thereby maintained independently by all interested parties, and the process terminates. Para. [0052]).
Regarding claims 10-11, claims 10-11 are rejected under the same rational as claims 5-6, respectively.
Regarding claim 12, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the first wireless wearable device includes a communication unit configured to detect a distance between the first wireless wearable device and a second wireless wearable device (Dugan: Para. [0024], In some embodiments, for example using multiple bands, the bands may operate as a mobile ad hoc and/or mesh network to allow the bands to communicate with each other and collectively provide relative positioning information using information derived from, for example, built-in accelerometers, GPS sensors, identification signals, proximity sensors (e.g., sensors that determine distance from other bands based on, e.g., received signal relative strength), etc.).
Regarding claim 13, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the first wireless wearable device includes one or more sensors to collect the biometric data and the physical activity data (Dugan: Para. [0026], In some embodiments, the body position and user activity information that may be deduced by the system of wearable bands and mobile device described above, may be further enhanced by incorporating other sensed biometric information such as, e.g., heart rate, body temperature, and identification (e.g., voice identification) information. For example, heart rate information detected and transmitted by the wearable bands may be used to deduce that the user is engaging in strenuous activity and combined with, e.g., corroborating body positioning and orientation information as well as identity information (e.g., a recorded response to a voice prompt from the mobile device, a user specific heart rhythm pattern, etc.), the system can reliably deduce that the particular user is, e.g., performing a particular exercise or has achieve a particular body status, e.g., physical exhaustion.).
Regarding claim 14, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the first wireless wearable device includes a positioning unit configured to receive global position information of the first wireless wearable device (Dugan: Para. [0018], user speed of movement (e.g., from a GPS and clock) being above a certain threshold, Para. [0024], In some embodiments, for example using multiple bands, the bands may operate as a mobile ad hoc and/or mesh network to allow the bands to communicate with each other and collectively provide relative positioning information using information derived from, for example, built-in accelerometers, GPS sensors, identification signals, proximity sensors (e.g., sensors that determine distance from other bands based on, e.g., received signal relative strength), etc.).
Regarding claim 15, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the first blockchain network node is further configured to calculate the reward token based on a smart contract file that indicates a correspondence between the received block and the reward token (Postrel: Para. [0017], A consumer may earn rewards at each step of the chain, which are added piece by piece to his blockchain ledger. Different merchants may utilize different rules as desired, and the blockchain ledger will reflect implementation of those rules by the merchants as the user interacts and transacts business with those merchants. Para. [0041], parties that may interact with a blockchain reward ledger 100. The blockchain reward ledger 100 is a secure digital file or set of files that resides on a mobile device such as a smartphone, wearable device, etc., as may be desired. Since the primary consumer 102 will want to utilize his blockchain reward ledger 100 at many different locations and times, the blockchain reward ledger is preferably part of a mobile device. Para. [0031]-[0032] [Under the broadest reasonable interpretation, rules that are utilized to implement the reward transactions in ledger files meets the limitation of contract file that indicates a correspondence between the received block and the reward token] ).
Regarding claim 16, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the physical activity assessment system of claim 7, wherein the user device includes a block generator configured to calculate a time of moderate intensity physical activity based on the authenticated physical activity data and a total count of heart beats in a predetermined period (Dugan: Para. [0018], the whole array of parameters and corresponding raw data collected from various sensors (e.g., in the wearable bands) such as the user's heart rate (e.g., from an HRM) being above a certain percentage threshold. Para. [0019], Para. [0026]), For example, heart rate information detected and transmitted by the wearable bands may be used to deduce that the user is engaging in strenuous activity and combined with, e.g., corroborating body positioning and orientation information as well as identity information (e.g., a recorded response to a voice prompt from the mobile device, a user specific heart rhythm pattern, etc.), the system can reliably deduce that the particular user is, e.g., performing a particular exercise or has achieve a particular body status, e.g., physical exhaustion. Para. [0027], For example, for a plane to take off or land safely from an airstrip in the game, a user may be required to have a relatively rapid pulse or heart rate (e.g., 130 plus pulses/minute). In this manner, a user may have to pedal, run, row, walk or otherwise exercise harder to take-off or land a plane in the video game. Thereafter, the user may be required to maintain a predetermined pulse or heart rate in order keep the plane in flight. Aaron: Para. [0040]-[0041]). 
Regarding claim 17, Dugan teaches a method for assessing physical activities, comprising: 
authenticating physical activity data based on biometric data collected from a user (Dugan: Para. [0039], In step 502, a plurality of biometric information of a user is sensed. In step 504, the biometric information is transmitted from wearable bands worn by the user to a mobile device/HCD. In step 506, the transmitted information is received in the mobile device. Para. [0039], In steps 508 to 512, an activity associated with the information is identified or determined. Para. [0039], In step 514, a signal indicative of an authentication that the activity has been performed by the user is provided to a game application running on the mobile device. Para. [0018]); 
accumulating the authenticated physical activity data (Dugan: Para. [0039], In step 508, the information is aggregated together. In step 510, the aggregated information is compared to a database of activities. In step 512, a best match between the aggregated information and stored patterns of information each associated with an activity in the database of activities is found. Para. [0018], In other words, based on verifiable data collected/acquired and aggregated from one or more sensors, the present invention provides an authenticated or verified indication that a user is taking an action or experiencing a particular sensation or physical, physiological, or mental "occurrence.").
Dugan does not explicitly teach based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold.
In an analogous art, Aaron teaches a system and method accumulating the authenticated physical activity data (Aaron: Fig. 5, Fig. 9, Para. [0040], The performance matrix 110 tracks the cumulative time and/or distance at each level of difficulty. Although the performance matrix 110 is illustrated as being remotely stored in the database 64 of user data, the performance matrix 110 may alternatively be stored in the user's device 20 or in the service provider's server 22. The performance matrix 110 is illustrated as a table 112 that tracks a time 114 and a distance 116 accumulated at each level 100 of difficulty. That is, as the user walks, jogs, or even swims, the performance matrix 110 accumulates the time 114 spent traversing distances 116 having the corresponding level 100 of difficulty. The user may thus access the performance matrix 110 and know how much time was spent, and how much distance was traversed, at low levels of difficulty verses higher/harder levels of difficulty).
based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold (Aaron: Para. [0041], FIG. 6, for example, illustrates the health regimen 120 as a table 122 that specifies time goals 124 and/or distance goals 126 for the levels 100 of difficulty. The health regimen 120, for example, may specify a yearly goal of walking 300 miles at a low level of difficulty, a monthly goal of jogging 160 minutes at a moderate level of difficulty, and a daily goal of walking one (1) mile at a high level of difficulty. Whatever the health regimen 120, the client-side location application 28 and/or the complementary server-side location application 34 may retrieve the data in the performance matrix 110, retrieve the data in the health regimen 120, and then make a comparison. That is, the health regimen's time goals 124 and/or distance goals 126 are compared to the performance matrix's accumulated time and distance at each level of difficulty (shown, respectively, as reference numerals 110, 114, 116, and 100 in FIG. 5). The client-side location application 28 and/or the server-side location application 34 may then send or produce a notification 130 that informs users of their progress towards the performance goals. FIG. 6, for example, illustrates the client-side location application 28 visually presenting the notification 130 on a display device 132 communicating with the user's device 20. The notification 130 alerts of the user's progress toward matching the time goals 124 and/or distance goals 126 for the levels 100 of difficulty. [under the BRI, threshold may include accumulated distance goal for a specific difficulty level such as running, walking, or jogging.  When the accumulated jogging distance reaches the distance goal, the predetermined threshold is reached])
(Aaron: Para. [0003]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the threshold comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan (Dugan: Para. [0018], [0039]) to include the threshold of an accumulated distance of Aaron (Para. [0040]-[0041]) because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the accumulation of sensed physical activity data and then comparison to a distance goal threshold is comparable to comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan because both provide a determination by comparing the accumulated authenticated data to a threshold where the threshold of Aaron is an accumulated distance goal or time goal for a user that is walking, jogging, or even swimming. As a result, it is within the capabilities of one of ordinary skill in the art to modify the threshold comparisons of authenticated accumulated biological data that is sensed by the wearable bands of Dugan to include the threshold of an accumulated distance of Aaron with the predictable result of determining that a user has completed a specified threshold distance of walking, running, or jogging based on the accumulation of a user’s authenticated sensor data.
Aaron does not explicitly teach generating a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold.
In an analogous art, Chamarajnager teaches a system and method wherein generating a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold (Chamarajnager: Para. [0030], An IoT event can be defined by predefined time-correlated sensor values and other sensor data 169 associated with a particular one of the IoT devices 113 for the asset 115. A location can be defined by a virtual geographic boundary, perimeter, or geofence using GPS, RFID, or other geolocation sensors. A location can also be defined by a specified threshold distance from a particular geolocation specified, for example, using latitude and longitude or another manner. The management service 120 can compare the predefined location to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. The predefined location can include a corresponding time, and the sensor data 169 can also include a corresponding time. Sensor values can include a predefined maximum threshold sensor value and a minimum threshold sensor value for a particular IoT device 113, or a threshold distance from a predefined sensor value. The management service 120 can compare the predefined sensor values to sensor data 169 in the IoT event definitions 128 to determine that an IoT event has occurred that is to be written to the blockchain data 148. Para. [0013], Sensor data can be received from an IoT device associated with the asset type. The gateway can determine that the IoT device triggered an IoT event based on the sensor data and the IoT event definition. The sensor data can indicate that the IoT device triggered the IoT event based on the threshold value. The gateway can transmit, to a management service, a request to record an IoT event to a blockchain. The request can include the sensor data indicating that the IoT device triggered the IoT event. The management service can record a block to the blockchain. The block can include the sensor data. The blockchain can be hosted by a blockchain service in a plurality of nodes external to a plurality of management services includes the management service. In other cases, the blockchain can be hosted in a plurality of nodes corresponding to a plurality of management services, which can include the management service. Para. [0011], Para. [0031], Para. [0068]-[0069], [0079]-[0080], [0082], Fig. 1-4, Para. [0071], Para. [0084]-[0085]); and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarajnager with the system and method of Dugan and Aaron to include wherein generating a block based on a determination that the accumulated authenticated physical activity data reaches a predetermined threshold because this functionality provides for maintaining a (Chamarajnager: Para. [0008]). 
Chamarajnager does not explicitly teach calculating a reward token based on the reward pool database. 
In an analogous art, Postrel teaches a system and method wherein calculating a reward token based on the reward pool database (Postrel: Para. [0031], Generating a new reward transaction block as a function of a previous reward transaction block and the reward transaction being executed between the first party and the second party includes logging a timestamp of the reward transaction; calculating a hash of reward transaction data, and entering the timestamp, the calculated hash, and the reward transaction data as the new reward transaction block into the blockchain ledger. Para. [0052], If, however, the result of the permission process is that permission is granted, then a new transaction block is added at step 312 to the blockchain reward ledger 100 as shown in the sub-process of FIG. 5. At step 502, the timestamp of the transaction (date, time) is logged, and at step 504, a hash of all data in the transaction block is calculated. That data along with the transaction data is entered into the blockchain ledger on a permanent basis.) 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Postrel with the system and method of Dugan, Aaron, and Chamarajnager to include wherein calculating a reward token based on the reward pool database because this functionality provides for implementing a reward program on a blockchain (Postrel: Para. [0010]). 
Regarding claim 18, Dugan, in combination with Aaron, Chamarajnager, and Postrel, teaches the method of claim 16, further comprising adding the block to the reward pool database and updating the reward pool database (Chamarajnager: Fig. 1-4, Para. [0071], In step 221, the management service 120 can record an IoT event block to the blockchain data 148. The management service 120 can generate an IoT event block based on the event data 170. The IoT event block can be an encrypted block that describes the IoT event and includes the IoT event data 170. The management service 120 can update a blockchain in the blockchain data 148 to include the IoT event block. Para. [0084], Para. [0085], The properties of the blockchain data 148 can provide, for all management services 120 or enterprises that can access the blockchain, confidence in the reliability of the ledger or database of IoT events. Postrel: Para. [0025], a scoring methodology is employed that operates on data stored within the blockchain ledger, and which is updated and revised as data in that ledger changes. Sources of data within the blockchain would include the value of transactions, the type of transactions, rewards that are awarded and/or redeemed for a transaction, and the like.).
Regarding claim 19, Claim 19 is rejected under the same rational as claim 3.
Regarding claim 20, Claim 20 is rejected under the same rational as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437